SMYTH, Chief Justice.
Appellant asked the Commissioner of Patents to register the words “Mail Order” as a trade-mark for various kinds and grades of paper manufactured by it. The request was denied on the ground that there were registered for J. C. Blair Company two similar marks, which were applied to the same class of goods, namely, paper of different kinds, and that if appellant’s mark .were granted registration it would ‘'‘be likely,” in the language of the statute, “to cause confusion or mistake in the mind of the public, or to deceive purchasers. * * * ” 33 Stat. 725 (Comp. St. § 9490).
The Blair Company’s marks consist, in one case, of a representation of a mail box with the word “Mail” on it, and, in the other, of the word “Mail” printed in a special manner. The word “Mail,” then, is common to all the marks and is prominent in each. Appellant takes a part of the Blair Company’s mark in one case and the entire mark in the other and adds to it the word “Order.” The word “Mail” is the principal element in each case, and the appellant, by appropriating it, has formed a mark which, in our judgment, is deceptively similar to1 each of the Blair Company’s marks.
“It is not necessary to constitute an infringement that every word of a trade-mark shall be appropriated. It is sufficient that enough be taken to deceive the public in the purchase of a protected article.” Saxlehner v. Eisner & Mendelson, 179 U. S. 19, 33, 21 Sup. Ct. 7, 45 L. Ed. 60.
Marks which have been held to be deceptively similar are “Autonoisettes” and “Auto” (Walter Baker & Co. v. Delapenha et al. [C. C.] 160 Fed. 746); “Pride” and “Pride of Syracuse” (Hier v. Abrahams, 82 N. Y. 519, 37 Am. Rep. 589); “Queen” and “Queen of the West” (Ammon & Person v. Narragansett Dairy Co. [D. C.] 252 Fed. 276: “Chancellor Club” and “Club Cocktails” (In re S. C. Herbst Importing Co., 30 App. D. C. 297); “Orchestrola” and “Orchestrelle” (Thomas Manufacturing Co. v. Æolian Co., 47 App. D. C. 376); “Mentho *884listine” and “Listerine” (Lambert Pharmacal Company v. Mentho-Listine Chemical Company, 47 App. D. C. 197); and “U-Lavo” and “Lava” (William Waltke & Co. v. Geo. H. Schafer & Co., 49 App. D. C. 254, 263 Fed. 650).
The principles governing the solution of the question as to whether or -not trade-marks applied to the same class of goods are likely to produce confusion have been so often discussed and applied by this court that we do not think it necessary to do more than to direct attention to the decisions just referred to and to those cited by tire Commissioner of Patents in his opinion, which we affirm.
Affirmed.